Citation Nr: 0515188	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  03-18 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1961 to 
December 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The RO granted service 
connection for hypertension and assigned a 10 percent 
evaluation.  The veteran timely perfected an appeal of this 
determination to the Board.  

In March 2005, the Board received additional evidence from 
the veteran's representative with a waiver of initial 
consideration by the RO.  The Board notes that the evidence 
was initially received by the RO in September 2004, prior to 
the expiration of the 90-day period following notification of 
certification of appeal to the Board and transfer of the 
appellate record.  See 38 C.F.R. § 20.1304 (2004).   In this 
regard, the Board finds that this evidence is of record and 
will be reviewed by the Board, as the veteran waived review 
by the agency of original jurisdiction.

On another matter, the Board notes that the veteran appointed 
a new representative in February 2005.  The representative is 
as listed on the title page.


FINDING OF FACT

Since January 29, 1998, the veteran's hypertension has been 
manifested by a history of diastolic pressure predominantly 
100 or more and requiring continuous medication for control.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 
7101 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate his claim.  In a March 2001 letter, VA informed 
the veteran and his representative of the information and 
evidence necessary to substantiate a claim for service 
connection.  VA provided the veteran with a copy of the 
appealed March 2002 rating decision, June 2002 Statement of 
the Case, and May 2004 Supplemental Statement of the Case.  
These documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  Specifically, the documents 
contained the pertinent provisions of VA's Schedule for 
Rating Disabilities, including the diagnostic codes and 
associated rating criteria.  See 38 C.F.R. Pt. 4 (2004).  By 
way of these documents, the veteran was also specifically 
informed of the information and evidence previously provided 
to VA or obtained by VA on his behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in the March 
2001 letter, VA informed the veteran that VA would assist in 
obtaining relevant records and asked him to identify sources 
of any relevant records, including medical and employment 
records, so that VA could request those records on his 
behalf.  VA also asked the veteran to inform VA of any 
additional information or evidence relevant to his claim.  
Thus, the Board finds that the veteran was informed of the 
evidence he was responsible for submitting and the evidence 
VA would obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board also finds that the 
veteran was informed that he could submit any records in his 
possession relevant to his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Moreover, the Board observes that the issue on appeal was 
first raised in a notice of disagreement submitted in 
response to VA's notice of its decision on a claim for which 
VA has already notified the claimant of the information and 
evidence necessary to substantiate the claim.  In this 
regard, the Board observes that 38 U.S.C.A. § 7105(d) (West 
2002) requires VA to take proper action and issue a statement 
of the case if the disagreement is not resolved, but 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-2003.  Thus, as the RO 
already gave the veteran a notice regarding the original 
claim, the Board finds no error in the RO's failure to send a 
subsequent notice as to the newly raised claim.

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, a VA exam report, and statements made by the 
veteran in support of his claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  In this 
case, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the veteran covering all content 
requirements prior to the initial unfavorable rating decision 
is harmless error.  Under the circumstances in this case, the 
Board finds that the veteran has received the notice and 
assistance contemplated by law and adjudication of his claim 
poses no risk of prejudice to the veteran.  See Bernard, 
supra.  

Factual Background

A review of the record reveals numerous VA treatment notes.  

Treatment notes from March 1998 to January 2000 show blood 
pressures of 132/80, 132/84, 136/86, 156/102, and 132/84.

Treatment notes from September 2000 to July 2002 reflect 
systolic blood pressures less than 160 and diastolic blood 
pressures less than 100.  

A September 2003 X-ray report reflects a normal heart.

An October 2003 note reflects a blood pressure reading of 
136/88, that the veteran had no shortness of breath or chest 
pain, and that the veteran's hypertension was clinically 
stable.

May 2004 treatment notes show blood pressures of 146/78 and 
115/73 and that the veteran's hypertension was clinically 
stable.

The record also contains numerous private medical records.  

A report of vital signs for the period from September 2000 to 
May 2003 reflects 35 blood pressure readings with systolic 
blood pressures less than 160 and diastolic blood pressures 
less than 100.  

Treatment notes from January 2001 to October 2002 reflect 
blood pressures of 154/100, 124/86, 140/88, 140/88, 122/88, 
130/80, 158/110, 138/80, 126/80, 160/80, 130/78, 120/70, 
130/90, 126/82, and 149/90.

An October 2002 letter from J. Zinser, MD, states that the 
veteran's hypertension and gastroesophageal reflux require 
continuing therapy.

An October 2002 letter from S. Patel, MD, states that the 
veteran has labile hypertension, for which he requires a 
combination of medications.  

A May 2003 letter from Dr. Patel states that the veteran has 
severe hypertension that requires multiple medications and 
frequent office visits, and that the veteran's blood pressure 
has been difficult to treat.  

A September 2003 report reflects a hospital admission for 
dizziness and numbness on the left side of the face.  The 
veteran stated that he felt as if he was going to pass out 
and noted some tightness in his stomach.  He denied any chest 
pain, shortness of breath, nausea, vomiting, or diaphoresis.  
He stated that he has been under a lot of stress the last 
couple of months, worrying about his arthritis.  The doctor 
noted that the triage assessment sheet noted complaints of 
tightness in his chest and left facial numbness.  The doctor 
also noted that the emergency department physician reported 
poor R-wave progression in V2-V3, that the aorta appeared 
large, that he wanted to rule out any possible dissection, 
and that he ordered a CT scan of the chest.  

Physical exam showed blood pressure at 183/103.  The 
assessment was abnormal electrocardiogram (EKG), dizziness 
possibly secondary to dehydration/electrolyte imbalance, 
hypokalemia, anemia, hypertension, and rheumatoid arthritis.  
The plan with respect to hypertension was to continue to 
Capoten and hold diuretics.  

A September 2003 X-ray report of the chest reflects no acute 
intrathoracic disease and pulmonary emphysema.  A September 
2003 CT report of the thorax reflects no acute intrathoracic 
disease.  

A September 2003 discharge note reflects diagnoses of 
hypokalemia, abnormal EKG, anemia, hypertension, and 
rheumatoid arthritis.  The recommendations included a low 
salt diet, activities as tolerated, and continuation of home 
medications as before.  

The record also contains a June 2002 VA exam report.  The 
veteran stated that he has been taking medication for 
hypertension for the past 39 years, starting shortly after 
discharge from service.  The veteran reported currently 
taking Capoten and hydrochlorothiazide on a regular basis.  
He denied any history of chest pain, shortness of breath, 
myocardial infarction, or cerebrovascular accident.  He has 
had a significant amount of edema and has had episodes of 
hypokalemia, for which he takes potassium chloride.  He is 
able to walk about half a mile with no shortness of breath or 
dyspnea on exertion.  In the past, he was able to walk as 
much as a mile and a half without any problems.  He does not 
take nitroglycerin or have any other evidence of cardiac 
disease.  

Physical exam showed blood pressure as 140/82 bilaterally 
times three.  Chest was clear.  Cardiac exam was 
unremarkable.  His feet were warm with dorsalis pedis and 
posterior tibial pulses bilaterally.  There was no evidence 
of pedal edema.  The diagnosis was hypertension, essential, 
treated.

In September 2003, the veteran testified at a personal 
hearing at the RO.  He stated that he has been having 
dizziness and that he has had numbness of the left side of 
his face.

Lastly, in a September 2004 letter, Dr. Patel again states 
that the veteran has severe hypertension that requires 
multiple medications and frequent office visits, and that the 
veteran's blood pressure has been difficult to treat over the 
past few years.  

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  Where 
the Rating Schedule does not provide for a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The veteran's hypertension has been assigned a 10 percent 
evaluation, effective January 29, 1998, under Diagnostic Code 
7101, 38 C.F.R. § 4.104 (2004).  

The Board notes that the criteria for evaluating 
cardiovascular disabilities were revised, effective January 
12, 1998.  See 62 Fed. Reg. 65207 (1997).  As service 
connection for the veteran's hypertension was made effective 
after the effective date of the revision, the Board will only 
consider the revised criteria currently in effect.

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Pursuant to Diagnostic Code 7101, a 10 percent rating is 
warranted when diastolic pressure is predominantly 100 or 
more, or when continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, or when systolic pressure 
is predominantly 160 or more; a 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or systolic pressure is predominantly 200 or more; a 40 
percent rating is warranted when diastolic pressure is 
predominantly 120 or more; and a 60 percent rating is 
warranted when diastolic pressure is predominantly 130 or 
more.  

After carefully reviewing the record, the Board observes that 
post-service VA and non-VA treatment reports of record show 
systolic pressure predominantly less than 160 and diastolic 
pressure predominantly less than 100.  Among the many blood 
pressure readings of record, only four show diastolic 
pressure of 100 or more, and only two show systolic pressure 
of 160 or more.  Moreover, only one reading shows diastolic 
pressure of 110, and no reading shows systolic pressure of 
200 or more.  

Given the above, and resolving any reasonable doubt in the 
veteran's favor, the Board finds that the preponderance of 
the evidence is against an initial disability rating in 
excess of 10 percent for the veteran's hypertension.  In this 
regard, the Board observes that the veteran's disability does 
not warrant a higher evaluation as it is not reflective of 
diastolic pressure predominantly 110 or more, or of systolic 
pressure predominantly 200 or more.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of a higher 
evaluation.  In this regard, the Board notes the September 
2003 report of hospitalization for dizziness, reflecting an 
abnormal EKG.  The Board observes, however, that the veteran 
denied any chest pain or shortness of breath and stated that 
he has been under a lot of stress the last couple of months.  
In addition, the Board notes that both X-ray and CT reports 
show no acute intrathoracic disease and that the plan was to 
continue with the veteran's hypertensive medication as 
before.  Moreover, subsequent October 2003 and May 2004 VA 
treatment notes reflect no complaints of dizziness.  Thus, 
the Board finds that the transient symptom of dizziness is 
not reflective of the veteran's overall disability picture.  
Therefore, the Board observes that the veteran's disability 
is not reflective of dyspnea, fatigue, angina, dizziness, or 
syncope; or cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram or X-ray, warranting a 
rating greater than 10 percent under Diagnostic Code 7007 
(2004).  

Furthermore, the Board has considered whether the veteran's 
hypertension presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 10 
percent for the veteran's hypertension.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's hypertension was more than 10 
percent disabling.  Thus "staged ratings" are inapplicable 
to this case.


ORDER

An initial disability rating in excess of 10 percent for 
hypertension is denied.





	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


